DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 02/22/2021 the previous rejection of the claims under 35 USC 112a have been withdrawn.
Due to the amendments filed 02/22/2021 the previous rejection of the claims have been withdrawn. 
Specifically, applicant has amended the claims to require “an optically absorptive medium that absorbs a fraction of said first light beam that traverses said optical path…a controller that controls said scanning system, determines said fraction”
The prior art of record fails to teach the above limitation. More specifically, Hoke 2017/0082538 paragraph 39 merely teaches a generic teaching of two detectors 63a and 63b which are compared as a ratio. The result takes into account the fraction of optically absorptive medium present, however the claims require that the controller determines said fraction. Hoke does not teach to determine said fraction. Therefore, Hoke does not read on the claims and a notice of allowance follows.
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “detector that measures an intensity of light reflected from said reflecting face, said detector being separated from ATR objective by an optical path that includes an optically absorptive medium that absorbs a fraction of said first light beam that traverses said optical path; a scanning system that controls said location; and a controller that controls said scanning system, determines said fraction, and determines an intensity of light that was incident on said reflecting face as a function of said position (emphasis added)” in combination with the remaining limitations of the claim.
Regarding claim 10, for a detailed reasons for allowance please see the office action dated 11/20/2020.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877